705 S.E.2d 359 (2010)
Dorothy HARRIS
v.
Clarence BAREFOOT, Lucia Castaldo, and Richard Clyde, jointly and severally.
No. 392P10.
Supreme Court of North Carolina.
December 15, 2010.
Marshall B. Pitts, Jr., Fayetteville, for Harris, Dorothy.
P. Tilghman Pope, for Barefoot, Clarence.
*360 Suzanne Walker, Raleigh, for Castaldo, Lucia.
J. Stewart Butler, III, Fayetteville, for Barefoot, Clarence et al.
Hampton Y. Dellinger, Chapel Hill, for N.C. State Assoc. of Letter Carriers.
Ty E. Shaffer, Charlotte, for North Carolina State Association of Letter Carriers.

ORDER
Upon consideration of the petition filed on the 7th of September 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."